DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
	Applicant’s amendment to the claims filed July 1, 2021 has been entered.  Claim 5 is currently amended.  Claims 1-4, 8 and 9 have been canceled. Claims 5-7 are pending and under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 4,228,118) as evidenced by the instant application, published as US 2020/0071852.
Regarding claims 5-7, Wu et al. teach a polyethylene fiber having a tenacity of 14 gf/d and a max strain/elongation of 5.77% (Example 17; also see Example 4 and the other examples found in Tables I and II).  As such, the polyethylene fiber has a stiffness index (14/5.77) of about 2.43 in Example 17 and about 0.7 in Example 4 which are within the claimed range.  Further Example 5 discloses a tenacity of 13.1 gf/d and an elongation of 5.64% which yields a stiffness of 2.32 (13.1/5.64), Example 8 yields a stiffness of 2.08 (12.95/6.24), Example 9 yields a stiffness of 1.78 (12.67/7.10), Example 11 yields a stiffness of 2.21 (13.1/5.94), Example 19 yields a stiffness of 2.22 (13.16/5.93) and Example 23 yields a stiffness of 1.95 (12.48/6.39). 
As to the cut resistance, Wu et al. do not explicitly recite the value of cut resistance achieved.  However, the process of Wu et al. substantially corresponds to the process set forth in the instant application and recited in the product-by-process claim with the exception of utilizing an enforced necking zone centrally located in the heated collar section at a temperature 50°C to 100°C higher than the surrounding collar section as claimed and the claimed spinning draft ratio.  In Wu et al., a polyethylene having molecular weight properties substantially the same as those disclosed in the instant application (compare paragraph [0023] of the published application with the abstract, col. 2, lines 27-33; col. 2, lines 54-56 and col. 3, lines 40-48 of Wu et al.) is melt extruded and passed through a tube/heated collar section at a temperature between 200°C and 335°C which substantially corresponds to the disclosed and claimed temperature range of 200°C to 300°C. Subsequently, the fiber of Wu et al. is hot-drawn at a temperature between about 115°C and 132 °C which substantially corresponds to the hot-
Wu et al. is understood to anticipate the claimed invention for the reason set forth above.  Alternatively, Wu et al. is understood to render the claims prima facie obvious by disclosing overlapping values of tenacity and Max strain/elongation at break which produce the claimed stiffness and are also understood to produce the claimed cut-resistance.
As set forth in MPEP 2113, the patentability of product by process claims is based on the product itself not the process.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  The structure implied by the process steps in the instant claim is a fiber having a stiffness index of less than 2.5 and cut-resistance as claimed. Claims 6 and 7 provide additional structural features obtained and these are also taught by Wu et al.  As set forth above, a stiffness index of less than 2.5 is taught or suggested by the prior art and the fiber is understood to have cut-resistance to the extent required by the claim. Further, the required tenacity and max strain are set forth in Wu et al.   
section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
It is noted that only one example from Wu et al. has a tenacity of 14 gf/d or more that also has the required max strain rate/elongation to achieve the claimed stiffness. The rejection based upon Wu et al. can be overcome by incorporating the subject matter of claim 6 into claim 5 while further specifying a stiffness index of 2.32 or less (as supported by Table 2) or by further specifying a max strain of 7.1% or more (as supported by Table 2).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prickett et al. (US 2014/0165251) as evidenced by the instant application, published as US 2020/0071852.
Regarding claims 5-7, Prickett et al. teach a cut resistant polyethylene fiber (Abstract; paragraphs [0004], [0008], Table 3) having tenacities ranging from less than 25 gf/d, to less than 18 gf/d (paragraphs [0027] and [0048]) and elongation at break values ranging from 4% to 15% (paragraph [0024]; claim 6; Abstract).  As such, Prickett et al. discloses values of tenacity and elongation at break/max strain that overlap the claimed range.  As the stiffness index is calculated from these two values, Prickett et al. disclose stiffness index values that also overlap the claimed range (e.g. a tenacity of 20 gf/d and an elongation at break/max strain of 10% prima facie obvious.  Further, product by process claims are not limited to the process utilized to produce the product (see MPEP 2113). 
As to the cut resistance of the fiber having a rating of 10 or more based on EN 388 standards, the instant specification suggests that ultrahigh molecular weight polyethylene fibers have “excellent strength” and “excellent cut resistance” (paragraphs [0005] and [0006] of the published application), but that such fibers are known to be stiff.  The instant application suggests that the intent of the invention is to achieve relatively high cut resistance while achieving low stiffness and then proceeds to do so with molecular weights that are lower than ultrahigh molecular weight polyethylene (paragraph [0023] of the published application) in order to achieve low stiffness and a desired cut resistance.  By contrast, Prickett et al. utilize ultrahigh molecular weight polyethylene to form a cut resistant fiber (Abstract; paragraphs [0004]) that has the same cut resistance performance as prior ultrahigh molecular weight polyethylene fibers (paragraph [0011]; paragraph [0051] and Table 3 showing relative cut resistance between molecular weights greater than 1 million and less than 500,000), but is able to make it less stiff and more comfortable than prior ultrahigh molecular weight polyethylene fibers (paragraphs [0004], [0008]).  As such, Prickett et al. is understood to solve the stiffness problem of ultrahigh molecular weight polyethylene fibers while maintaining the cut resistance of the material.  Taken in context, this is understood to mean the cut resistance is at least as good as the cut resistance set forth in the instant specification. As such, the rejection of the claims is understood to be proper even though Prickett et al. produce the fiber by a different process.  
Since Prickett et al. require an ultrahigh molecular weight polyethylene to produce their fiber, the rejection based upon Prickett et al. may be overcome by limiting the weight average molecular weight of the polyethylene utilized in the fiber to 200,000 or less, as supported by paragraph [0023] of the published application.   

s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prickett et al. (US 2014/0165251) in view of Shen et al. (US 2017/005843) as evidenced by the EN388 Expert Guide and the instant application, published as US 2020/0071852. Note: this is an alternative rejection of claims 5-7 based upon Prickett et al.
Regarding claims 5-7, Prickett et al. teach a cut resistant polyethylene fiber (Abstract; paragraphs [0004], [0008], Table 3) having tenacities ranging from less than 25 gf/d, to less than 18 gf/d (paragraphs [0027] and [0048]) and elongation at break values ranging from 4% to 15% (paragraph [0024]; claim 6; Abstract).  As such, Prickett et al. discloses values of tenacity and elongation at break/max strain that overlap the claimed range.  As the stiffness index is calculated from these two values, Prickett et al. disclose stiffness index values that also overlap the claimed range (e.g. a tenacity of 20 gf/d and an elongation at break/max strain of 10% equals a stiffness index of 2.0).  Overlapping ranges are prima facie obvious.  Further, product by process claims are not limited to the process utilized to produce the product (see MPEP 2113). 
As to the cut resistance of the fiber having a rating of 10 or more based on EN 388 standards, the instant specification suggests that ultrahigh molecular weight polyethylene has “excellent strength” and “excellent cut resistance” (paragraphs [0005] and [0006] of the published application), but that such fibers are known to be too stiff.  The instant application suggests that the intent of the invention is to achieve relatively high cut resistance while achieving low stiffness and then proceeds to do so with molecular weights that are lower than ultrahigh molecular weight polyethylene (paragraph [0023] of the published application) in order to achieve low stiffness and a desired cut resistance.  By contrast, Prickett et al. utilize ultrahigh molecular weight polyethylene to form a cut resistant fiber (Abstract; paragraphs [0004]) that has the same cut resistance performance as prior ultrahigh molecular weight polyethylene fibers (paragraph [0011]; paragraph [0051] and Table 3 showing relative cut resistance between molecular weights greater than 1 million and less than 500,000), but is able to make it less stiff 
However, Shen et al. disclose an analogous ultrahigh molecular weight polyethylene fiber that has its cut resistance improved to a level 5 by the inclusion of ultrafine micropowder (Abstract; paragraphs [0010], [0013], [0019], [0030] and [0049]) and the EN-388 Expert Guide provides evidence that a level 5 rating corresponds to a rating/index value of 20 or more (page 3).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prickett et al. and Shen et al. and to have added ultrafine micropowder to the fiber of Prickett et al., as suggested by Shen et al., for the purpose, as suggested by Shen et al., of further improving the cut resistance of the fiber.  In the combination, an ultrahigh polyethylene fiber having a stiffness of less than 2.5 and a cut-resistance rating of more than 10 is suggested.
Since Prickett et al. require an ultrahigh molecular weight polyethylene to produce their fiber, the rejection based upon Prickett et al. may be overcome by limiting the weight average molecular weight of the polyethylene utilized in the fiber to 200,000 or less, as supported by paragraph [0023] of the published application.   

Response to Arguments
	Applicant’s arguments filed July 1, 2021 have been fully considered, but they are not persuasive.  Applicant argues the prior art does not teach the newly required limitations in claim 5 reciting that the necking zone maximizes fiber orientation and that the process is controlled to . 
	An amendment to claim 5 that further requires a tenacity of 14 gf/d or more and a weight average molecular weight of 200,000 or less and either a stiffness index of 2.32 or less or a max strain of 7.1% or more would overcome the prior art rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742